Order, Supreme Court, New York County, entered January 21, 1977, unanimously modified, on the law, to reverse the granting of plaintiffs motion for summary judgment, and to deny said motion, and otherwise affirmed, and judgment entered on January 27, 1977, unanimously reversed, on the law, and vacated, with one bill of $60 costs and disbursements to appellant. The plaintiff is a wholesale dealer in wines and liquors and sues the defendant, a licensed retail dealer, for goods sold and delivered. The defendant disputes the transactions and contends that the plaintiff offered no details or itemization to substantiate the invoices submitted, which invoices are by total amounts without breakdown. Further, the defendant shows that under the rules of the State Liquor Authority, the defendant having appeared on the delinquency list, it was improper for the plaintiff to furnish credit to the defendant. While the furnishing of such credit would not necessarily deprive the plaintiff of the right to recover (see Rosasco Creameries v Cohen, 276 NY 274; Birnbaum v Schuler, 57 AD2d 536), it helps create an issue of fact as to whether the plaintiff actually did furnish credit to the extent claimed. This, coupled with the further contention by the defendant that its former employee conspired with the plaintiff, leads to the conclusion that summary judgment was not warranted. Concur—Murphy, J. P., Kupferman, Lupiano and Markewich, JJ.